Fourth Court of Appeals
                               San Antonio, Texas
                                   September 3, 2015

                                  No. 04-15-00314-CV

                 IN THE INTEREST OF A.R.M., ET AL., CHILDREN,

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02201
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 28, 2015.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court